DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a Notice of Allowance in response to the Applicant’s response filed 28 April 2022.
Claim 16 has been amended.
The Double Patenting Rejection has been overcome in view of the Terminal Disclaimer filed 28 April 2022.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US 10796346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed.
The closest prior art of record is: Desai et al. (US 2012/0215369 A1) (hereinafter Desai), Golden et al. (US 2012/0215369 Al) (hereinafter Golden), Sanchey Loureda et al. (US 2011/0313964 Al) (hereinafter Sanchey Loureda), Brown et al. (US 2011/0153103 Al) (hereinafter Brown), Sesek et al. (US 2003/0110103 A1) (hereinafter Sesek), The brattle group; net benefits of smart meters could range from $96 to $287 million over 20 years for utilities with a million customers according to study led by the brattle group. (2011, Mar 01). Technology & Business Journal Retrieved from https://dialog.proquest.com/professional/docview/853495628?accountid=131444 (hereinafter Brattle), Calico energy services; calico energy solution to enable chicago suburb to realize a city-wide, energy-efficient smart grid. (2011, Feb 11). Energy Weekly News Retrieved from https://dialog.proquest.com/professional/docview/848719225?accountid=131444 (hereinafter Calico), and Berges Gonzalez, M. E. (2010). A framework for enabling energy-aware facilities through minimally-intrusive approaches (3438459). Available from ProQuest Dissertations and Theses Professional. (845717143). Retrieved from https://dialog.proquest.com/professional/docview/845717143?accountid=131444 (hereinafter Berges).
The following is an examiner’s statement of reasons for allowance:
Desai teaches a system and method of using historic and current energy usage information in order to identify trends in usage.  In addition, Desai discloses identifying unusual usage amounts, and sending alerts to a meter’s GUI to alert the user of information concerning energy reduction.
Golden discloses a system and method of sending an alert to a consumer if their estimated energy consumption for a billing period is expected to exceed a threshold.
Sanchey Loureda discloses a system and method of setting an energy consumption reduction goal for a period of time, based on a percentage of previous usage, wherein a system sends a report to a consumer if the current usage exceeds the reduction goal.
Brown discloses a system and method of generating historical consumption datasets for commodity usage, using the datasets to generate a plurality of alert thresholds and selecting an alert threshold that is associated with a customers on average receiving less than a single alert.
Sesek discloses a system and method of setting a threshold for the consumption of a commodity that is consumed while wearing components in a system. In addition, the threshold is set, such that exceeding the threshold when the deviation of consumption triggers a warning that details the deviance, and the corrective action needed.
Brattle discloses the use of smart utility meters and thermostats that provide consumers with dynamic pricing in order to reduce consumption and greenhouse gas emissions.  
Calico discloses the use of smart meters and displays that are used to display utility information to consumers, wherein utility providers are able to control usage and push notifications to consumers.
Berges discloses analyzing the energy usage schedules of various appliances, and using this usage information to train models that are used to generate schedules for reducing energy consumption.
With respect to claims 1, 15, and 19, the closest prior art of record taken individually and in combination with other prior art of record fails to teach or suggest the same allowable subject matter as the parent application, 13765045, now US Patent 10796346, and thus the current claims are similarly found allowable over the prior art.  In addition, the claims recite the same patent eligible subject mater, and thus are similarly found directed to patent eligible subject matter. Claims 22-17, 16-18, and 20 depend upon claims 1, 18, and 23, and therefore are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
5 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628